DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on June 1, 2022, which amends the independent claims 1, 9, and 16, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on June 1, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1, 9, and 16, are hereby amended to add a new limitation “the first user interface graphics and text received from a first user interface; and the second user interface graphics and text received from a second user interface” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Kim (US 20170285908 A1) teaches that the first user interface graphics and text received from a first user interface; and the second user interface graphics and text received from a second user interface (See Kim: Figs. 1-2, and [0018], “Referring to FIG. 1, a mobile device 1 includes an output unit, e.g., a display, which may be a liquid crystal display (LCD) or an organic light emitting diode (OLED) display. A front user interface 2 is displayed on the display. The front user interface 2 includes a plurality of icons (or widgets) 3 respectively corresponding to particular applications (simply referred to as apps) that may respectively perform functions or operations”; and [0027], “The rear user interface 40 may include a touchpad or a touchscreen, but without limited thereto. The rear user interface 40 may receive a touch or tap by a user, e.g., the user's finger 6 or an object, and converts the received touch or contact into an electrical signal under the control of the controller 50. The electrical signal is transmitted to the controller 50. The controller 50 performs an operation or function corresponding to the received electrical signal”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20110135151 A1) in view of Imai, etc. (US 20070019003 A1), further in view of Park, etc. (US 20060214873 A1) and Kim (US 20170285908 A1).
Regarding claim 1, Jang teaches that an image capture device (See Jang: Figs. 3-5, and [0029], "FIG. 3 is a perspective view of a dual display camera as another example of a digital image processor. FIG. 4 is a rear view of the dual display camera illustrated in FIG. 3. The dual display camera includes a second display panel 22 on a front surface as illustrated in FIG. 3 and a first display panel 35 on a rear surface as illustrated in FIG. 4") comprising:
an image sensor configured to capture image information (See Jang: Fig. 3, and [0030], "Referring to FIG. 3, like a general digital camera having a single display, the dual display camera includes on the front surface a microphone (MIC), a self-timer lamp 31, a flash lamp 32, a shutter button 33, a function-selection button 34, a photographing-information display unit 36, a view-finder 37a, a function-block button 38, a flash light-light intensity sensor 39, a lens unit 40, an external interface 41, a wide angle-zoom button 43w, and a telephoto-zoom button 43t. The dual display camera also includes on the front surface a second display panel 42");
a display module configured to blend the image information with first user interface graphics and text to generate first image information for a first display (See Jang: Figs. 6-7, and [0067], "After the ROI 610 in a RAW format is separately processed, when the ROI 610 is composited with the non-ROI 620, an a blending method is used as represented by Equation 1. The a blending method is a composition method generally used in an LCD. A value of the a blending may be appropriately determined according to an embodiment. A method of compositing the ROI 610 with the non-ROI 620 may be variously changed and is not limited to the a blending method"), the first user interface graphics and text received from a first user interface;
a processor (See Jang: Fig. 1, and [0025], "FIG. 1 is a perspective view of a digital camera as an example of a digital image processor") configured to:
process the image information for use for a second display (See Jang: Figs. 3-5, and [0034], "Referring to FIG. 5, the digital image processing apparatus 500 includes an optical unit 511 for receiving an optical signal from a subject, an imaging device 512 for converting the optical signal received by the optical unit 511 into an electrical signal, an input signal processing unit 513 for performing signal processing such as noise reduction or analog-to-digital (A/D) conversion on the electrical signal provided by the imaging device 512, a motor 514 for driving the optical unit 511, and a driving unit 515 for controlling operation of the motor 514. Also, the digital image processing apparatus 500 may include a user interface (UI) 520 for inputting a manipulation signal of a user, a synchronous dynamic random access memory (SDRAM) 530 for temporarily storing input image data, calculation data, processing results and the like, a flash memory 540 for storing algorithms and setup data required to operate the digital image processing apparatus 500, and a secure digital (SD)/compact flash (CF)/smart media (SM) card 550 for storing image files. Furthermore, the digital image processing apparatus 500 includes a liquid crystal display (LCD) 560 as a display device. In addition, the digital image processing apparatus 500 may include an audio signal processing unit 571 for converting sound into a digital signal, converting a digital signal of a sound source into an analog signal, and generating an audio file, a speaker 572 for outputting sound, and a MIC 573 for inputting sound. Moreover, the digital image processing apparatus 500 includes a digital signal processing (DSP) unit 580 for controlling operation of the digital image processing apparatus 500");
blend the processed image information with second user interface graphics and text to generate second image information (See Jang: Fig., and [0041], "The UI 520 may include elements required when a user manipulates the digital image processing apparatus or manages various photographing setups. For example, the UI 520 may have a form of buttons, keys, a touch panel, a touch screen, a dial or the like and may input user control signals such as power on/off, photographing start/stop, playback start/stop/search, optical system driving, mode change, menu manipulation and selection manipulation signals") for a second display (See Jang: Fig. 10, and [0086], "The composition unit 1040 composites the ROI stored in the RAW storage 1020 with the non-ROI stored in the compression storage 1030 by using, for example, an a blending method. Before being composited by the composition unit 1040, the ROI and the non­ ROI may be separately image-processed by using different parameters"), the second user interface graphics and text received from a second user interface; and
store the second image information in a buffer (See Jang: Fig. 10, and [0087], "As described above, according to embodiments, a problem of requiring a large space of memory to store a whole captured image in a RAW format may be solved. Also, a user may store only a desired ROI in a RAW format and may use a different parameter for the ROI") of a triple buffer structure;
a first display driver for generating signals from the first image information (See Jang: Figs. 3-5, and [0031], "In a self-timer mode, the self-timer lamp 31 operates for a time from when the shutter button 33 is pressed until a shutter operates. The function-selection button 34 is used by a user to select one of a plurality of operation modes of the dual display camera, e.g., a still image capturing mode, a night landscape photographing mode, a moving image capturing mode, and a playback mode. The photographing-information display unit 36 displays information regarding photographing-related functions. The function-block button 38 is used by the user to select functions displayed on the photographing-information display unit 36") to drive the first display; and
a second display driver for generating signals from the second image information to drive the second display, wherein the first display driver and the second display driver are different display driver types.
However, Jang fails to explicitly disclose that the first user interface graphics and text received from a first user interface; the second user interface graphics and text received from a second user interface; store the second image information in a buffer of a triple buffer structure; a first display driver for generating signals from the first image information to drive the first display; and a second display driver for generating signals from the second image information to drive the second display, wherein the first display driver and the second display driver are different display driver types. 
However, Imai teaches that store the second image information in a buffer of a triple buffer structure (See Imai: Figs. 15-16, and [0157], "The first implementation method may be realized by a triple buffer"; and [0162], "According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Jang to have a store the second image information in a buffer of a triple buffer structure as taught by Imai in order to realize the overdrive effect processing by effectively utilizing the texture mapping function even if the display section does not include a hardware overdrive circuit (See Imai: Fig. 14, and [0151], "Specifically, as shown in FIG. 14, a texture of the image data IM2 (IMK) is mapped onto a primitive plane PL (sprite or polygon) with a screen size or a divided screen size in which the alpha values are set at the vertices or the like. The primitive plane PL onto which the texture is mapped is alpha-blended and drawn in the buffer (e.g. display buffer) in which the image data IM1 (IMJ) is drawn to generate the image data IMOD2=IM2+(IM2-IM1).times..alpha. subjected to the overdrive effect processing. This allows the overdrive effect processing to be realized by mapping the texture once, whereby the processing load can be reduced. This type of image generation system generally has a texture mapping function. Therefore, the first implementation method according to this embodiment has an advantage in that the overdrive effect processing can be realized by effectively utilizing the texture mapping function even if the display section does not include a hardware overdrive circuit"). Jang teaches a method and device that may capture and process the image data setting one portion of image as ROI stored in raw formats and non-ROI portion of the image stored in compressed format with two displays (front screen and back screen) for better aligning and configuring camera; while Imai teaches a system and method that may process the captured image data with triple buffer structure to perform an over drive processing in order to reduce residual image even when the liquid crystal response speed is extremely low. Therefore, it is obvious to one of ordinary skill in the art to modify Jang by Imai to perform image processing with triple buffer structure. The motivation to modify Jang by Imai is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Jang, modified by Imai, fails to explicitly disclose that the first user interface graphics and text received from a first user interface; the second user interface graphics and text received from a second user interface; a first display driver for generating signals from the first image information to drive the first display; and a second display driver for generating signals from the second image information to drive the second display, wherein the first display driver and the second display driver are different display driver types.
However, Park teaches that a first display driver for generating signals from the first image information to drive the first display (See Park: Fig. 2, and [0045], "The dual-display driver circuit comprises a first display driver circuit 202 for driving the first display panel 201, a second display driver circuit 204 for driving the second display panel 203"; and [0046], "The first display driver circuit 202 has at least two interfaces 206 and 207. The first display driver circuit 202 receives a first display signal and a second display signal through the first interface 206, drives the first display panel 201 in response to the first display signal, and outputs the second display signal to the second display panel 204 through the second interface 207"); and
a second display driver for generating signals from the second image information to drive the second display, wherein the first display driver and the second display driver are different display driver types (See Park: Fig. 2-3, and [0064], "The second interface unit 305 converts the second display signal outputted from the signal distributing circuit (demultiplexing unit) 303 into a signal appropriate (e.g., serial or parallel) for the second interface 207, and outputs the signal appropriate for the second interface 207 to the second display driver circuit 204").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Jang to have a first display driver for generating signals from the first image information to drive the first display; and a second display driver for generating signals from the second image information to drive the second display, wherein the first display driver and the second display driver are different display driver types as taught by Park in order to reduce the complexity of wiring for driving multiple display panels (See Park: [0013], "In a new data transfer standard, a conventional parallel data transfer method between the CPU and the display driver IC is replaced by a serial differential data transfer method. The serial differential data transfer method provides a high data transfer rate, a low EMI and a reduced wiring complexity. The connection wires between the baseband modem chip and the display driver IC may be greatly reduced compared to the conventional parallel data transfer method. For example, 30 to 40 wires between the baseband modem chip and the display driver IC may be reduced to just 4 wires plus power in the MODI specification. MODI is a high-speed digital packet serial interface, which allows for bidirectional data transfer and has a maximum bandwidth of up to 3.2 Gbits per second. This allows designs using up to 90 wires to interconnect the upper and lower clamshell through parallel interfaces to be reduced significantly. MODI generally enables low-power, high-speed graphics performance for advanced multimedia clamshell phones equipped with high-resolution LCD displays"). Jang teaches a method and device that may capture and process the image data setting one portion of image as ROI stored in raw formats and non-ROI portion of the image stored in compressed format with two displays (front screen and back screen) for better aligning and configuring camera; while Park teaches a system and method that may have two different drivers to drive the two display screens in order to reduce the complexity to drive multiple display panels. Therefore, it is obvious to one of ordinary skill in the art to modify Jang by Park to have multiple screen panel drivers to reduce the interference and complexity of the driving circuits. The motivation to modify Jang by Park is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Jang, modified by Imai and Park, fails to explicitly disclose that the first user interface graphics and text received from a first user interface; the second user interface graphics and text received from a second user interface.
However, Kim teaches that the first user interface graphics and text received from a first user interface (See Kim: Figs. 1-2, and [0018], “Referring to FIG. 1, a mobile device 1 includes an output unit, e.g., a display, which may be a liquid crystal display (LCD) or an organic light emitting diode (OLED) display. A front user interface 2 is displayed on the display. The front user interface 2 includes a plurality of icons (or widgets) 3 respectively corresponding to particular applications (simply referred to as apps) that may respectively perform functions or operations”); and 
the second user interface graphics and text received from a second user interface (See Kim: Figs. 1-2, and [0027], “The rear user interface 40 may include a touchpad or a touchscreen, but without limited thereto. The rear user interface 40 may receive a touch or tap by a user, e.g., the user's finger 6 or an object, and converts the received touch or contact into an electrical signal under the control of the controller 50. The electrical signal is transmitted to the controller 50. The controller 50 performs an operation or function corresponding to the received electrical signal”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Jang to have the first user interface graphics and text received from a first user interface; the second user interface graphics and text received from a second user interface as taught by Kim in order to improve usage and operation convenience (See Kim: Figs. 1-2, and [0056], " As such, the user of the rear user interface 40 allows the user to control the rear user interface 40 in a more convenient manner without the concern of dropping the mobile device 1 or repositioning his hand holding upon one-handed use of the mobile device 1 "). Jang teaches a method and device that may capture and process the image data setting one portion of image as ROI stored in raw formats and non-ROI portion of the image stored in compressed format with two displays (front screen and back screen) for better aligning and configuring camera; while Kim teaches a system and method that may have user interfaces in both the front surface and back surface so that the apparatus may be safely operated and utilized to improve usage. Therefore, it is obvious to one of ordinary skill in the art to modify Jang by Kim to have user interfaces in both display screens. The motivation to modify Jang by Kim is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Jang, Imai, Park, and Kim teach all the features with respect to claim 1 as outlined above. Further, Jang teaches that the image capture device of claim 1, wherein the first display is a rear display and the second display is a front display (See Jang: Figs. 3-5, and [0029], "FIG. 3 is a perspective view of a dual display camera as another example of a digital image processor. FIG. 4 is a rear view of the dual display camera illustrated in FIG. 3. The dual display camera includes a second display panel 22 on a front surface as illustrated in FIG. 3 and a first display panel 35 on a rear surface as illustrated in FIG. 4"). 
Regarding claim 3, Jang, Imai, Park, and Kim teach all the features with respect to claim 1 as outlined above. Further, Imai teaches that the image capture device of claim 1, the storing comprising: storing a frame of the second image information in one of a pair of buffers of the triple buffer structure (See Imai: Figs. 1516, and [0162], "According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer).
Regarding claim 4, Jang, Imai, Park, and Kim teach all the features with respect to claim 3 as outlined above. Further, Imai teaches that the image capture device of claim 3, the storing comprising: reading a different frame of the second image information from another buffer of the triple buffer structure (See Imai: Figs. 15-16, and [0162], "According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer").
Regarding claim 5, Jang, Imai, Park, and Kim teach all the features with respect to claim 1 as outlined above. Further, Imai teaches that the image capture device of claim 1, the processing comprising: color converting the image information for use for the second display (See Imai: Fig. 19, and [0179], "The second implementation method shown in FIG. 19 also has an advantage in that implementation in the image generation system is easy. For example, the alpha blending is provided for translucent processing or blur processing. Consider the case where only a normal alpha blending expression CS.times.(1-A)+CD.times.A can be used in the image generation system. In this case, the second implementation method shown in FIG. 19 sets A=-.alpha .. The image data IM2 is set as the source color CS, and the image data IM1 is set as the destination color CD").
Regarding claim 6, Jang, Imai, Park, and Kim teach all the features with respect to claim 5 as outlined above. Further, Imai teaches that the image capture device of claim 5, the processing comprising:
scaling the color converted image information for use for the second display (See Imai: Fig. 23, and [0204], "A geometry processor 904 performs geometric processing such as a coordinate transformation, perspective transformation, light source calculation, or curved surface generation based on instructions from a program operating on the main processor 900, and performs a matrix calculation at high speed. A data decompression processor 906 decodes compressed image data or sound data, or accelerates the decoding of the main processor 900. This allows a moving picture compressed according to the MPEG standard or the like to be displayed on an opening screen or a game screen").
Regarding claim 9, Jang, Imai, Park, and Kim teach all the features with respect to claim 1 as outlined above. Further, Jang, Imai, Park, and Kim teach that a method for simultaneously driving dual displays with video data, the method (See Jang: Figs. 3-5, and [0029], "FIG. 3 is a perspective view of a dual display camera as another example of a digital image processor. FIG. 4 is a rear view of the dual display camera illustrated in FIG. 3. The dual display camera includes a second display panel 22 on a front surface as illustrated in FIG. 3 and a first display panel 35 on a rear surface as illustrated in FIG. 4") comprising:
overlaying (See Imai: Figs. 15-16, and [0160], "In the third frame (Lth frame), the object is drawn in a buffer 3 to generate the image data IM3 (IML). The alpha blending is performed based on the generated image data IM3, the image data IM2 in the second frame which has been written into the buffer 1, and the alpha value .alpha.. The image data IMOD3=IM3+(IM3- IM2).times..alpha. after the overdrive effect processing is written into the buffer 1"), by a display module, the video data with rear user interface graphics and text to generate rear video data for a rear display (See Jang: Figs. 6-7, and [0067], "After the ROI 610 in a RAW format is separately processed, when the ROI 610 is composited with the non-ROI 620, an a blending method is used as represented by Equation 1. The a blending method is a composition method generally used in an LCD. A value of the a blending may be appropriately determined according to an embodiment. A method of compositing the ROI 610 with the non-ROI 620 may be variously changed and is not limited to the a blending method"), the rear user interface graphics and text received from a user interface (See Kim: Figs. 1-2, and [0027], “The rear user interface 40 may include a touchpad or a touchscreen, but without limited thereto. The rear user interface 40 may receive a touch or tap by a user, e.g., the user's finger 6 or an object, and converts the received touch or contact into an electrical signal under the control of the controller 50. The electrical signal is transmitted to the controller 50. The controller 50 performs an operation or function corresponding to the received electrical signal”);
processing, by a processor, the video data for a front display (See Jang: Fig. 1, and [0025], "FIG. 1 is a perspective view of a digital camera as an example of a digital image processor");
overlaying (See Imai: Figs. 15-16, and [0159], "In the second frame (Kth frame), the object is drawn in a buffer 1 to generate the image data IM2 (IMK). The alpha blending is performed based on the generated image data IM2, the image data IM1 in the first frame which has been written into the buffer 2, and the alpha value .alpha.. The image data IMOD2=IM2+(IM2-IM1).times..alpha. after the overdrive effect processing is written into the buffer 2") the processed video data with front user interface graphics and text to generate front video data for the front display (See Jang: Figs. 3-5, and [0031], "In a self-timer mode, the self- timer lamp 31 operates for a time from when the shutter button 33 is pressed until a shutter operates. The function-selection button 34 is used by a user to select one of a plurality of operation modes of the dual display camera, e.g., a still image capturing mode, a night landscape photographing mode, a moving image capturing mode, and a playback mode. The photographing-information display unit 36 displays information regarding photographing­ related functions. The function-block button 38 is used by the user to select functions displayed on the photographing-information display unit 36"), the front user interface graphics and text received from a different user interface (See Kim: Figs. 1-2, and [0018], “Referring to FIG. 1, a mobile device 1 includes an output unit, e.g., a display, which may be a liquid crystal display (LCD) or an organic light emitting diode (OLED) display. A front user interface 2 is displayed on the display. The front user interface 2 includes a plurality of icons (or widgets) 3 respectively corresponding to particular applications (simply referred to as apps) that may respectively perform functions or operations”);
storing the front video data in a buffer of a triple buffer structure (See Imai: Figs. 15-16, and [0157], "The first implementation method may be realized by a triple buffer"; and [0162], "According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer");
generating a first type of driving signals from the rear video data to drive the rear display (See Park: Fig. 2, and [0045], "The dual-display driver circuit comprises a first display driver circuit 202 for driving the first display panel 201, a second display driver circuit 204 for driving the second display panel 203"; and [0046], "The first display driver circuit 202 has at least two interfaces 206 and 207. The first display driver circuit 202 receives a first display signal and a second display signal through the first interface 206, drives the first display panel 201 in response to the first display signal, and outputs the second display signal to the second display panel 204 through the second interface 207"); and
generating a second type of driving signals from the front video data to drive the front display (See Park: Fig. 2-3, and [0064], "The second interface unit 305 converts the second display signal outputted from the signal distributing circuit (demultiplexing unit) 303 into a signal appropriate (e.g., serial or parallel) for the second interface 207, and outputs the signal appropriate for the second interface 207 to the second display driver circuit 204"),
wherein the first type of driving signals and the second type of driving signals are different driving signals (See Park: Figs. 2-3, and [0051], "The second interface 207 may be an interface different type than the first interface 206. The second interface 207 may be a different kind of high-speed serial differential interface rather than same high-speed serial differential interface of the first interface 206. The second interface 207 may be a parallel interface. For example, the second interface 207 may be an 80-mode, 16-bit parallel interface or an 80-mode, 18-bit parallel interface").
Regarding claim 10, Jang, Imai, Park, and Kim teach all the features with respect to claim 9 as outlined above. Further, Imai teaches that the method of claim 9, further comprising:
storing a frame of the front video data in one of a pair of buffers of the triple buffer structure (See Imai: Figs. 1516, and [0162], "According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer).
Regarding claim 11, Jang, Imai, Park, and Kim teach all the features with respect to claim 10 as outlined above. Further, Imai teaches that the method of claim 10, further comprising: reading a different frame of the front video data from another buffer of the triple buffer structure (See Imai: Figs. 15-16, and [0162], "According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer").
Regarding claim 12, Jang, Imai, Park, and Kim teach all the features with respect to claim 9 as outlined above. Further, Imai teaches that the method of claim 9, the processing comprising: color converting the video data for use for the front display (See Imai: Fig. 19, and [0179], "The second implementation method shown in FIG. 19 also has an advantage in that implementation in the image generation system is easy. For example, the alpha blending is provided for translucent processing or blur processing. Consider the case where only a normal alpha blending expression CS.times.(1-A)+CD.times.A can be used in the image generation system. In this case, the second implementation method shown in FIG. 19 sets A=-.alpha .. The image data IM2 is set as the source color CS, and the image data IM1 is set as the destination color CD").
Regarding claim 13, Jang, Imai, Park, and Kim teach all the features with respect to claim 12 as outlined above. Further, Imai teaches that the method of claim 12, the processing comprising: scaling the color converted video data for use for the front display (See Imai: Fig. 23, and [0204], "A geometry processor 904 performs geometric processing such as a coordinate transformation, perspective transformation, light source calculation, or curved surface generation based on instructions from a program operating on the main processor 900, and performs a matrix calculation at high speed. A data decompression processor 906 decodes compressed image data or sound data, or accelerates the decoding of the main processor 900. This allows a moving picture compressed according to the MPEG standard or the like to be displayed on an opening screen or a game screen").
Regarding claim 16, Jang, Imai, Park, and Kim teach all the features with respect to claim 1 as outlined above. Further, Jang, Imai, Park, and Kim teach that a system for simultaneously driving dual displays with video data (See Jang: Figs. 3-5, and [0029], "FIG. 3 is a perspective view of a dual display camera as another example of a digital image processor. FIG. 4 is a rear view of the dual display camera illustrated in FIG. 3. The dual display camera includes a second display panel 22 on a front surface as illustrated in FIG. 3 and a first display panel 35 on a rear surface as illustrated in FIG. 4") comprising:
an image sensor configured to capture the video data (See Jang: Fig. 3, and [0030], "Referring to FIG. 3, like a general digital camera having a single display, the dual display camera includes on the front surface a microphone (MIC), a self-timer lamp 31, a flash lamp 32, a shutter button 33, a function-selection button 34, a photographing-information display unit 36, a view-finder 37a, a function-block button 38, a flash light-light intensity sensor 39, a lens unit 40, an external interface 41, a wide angle-zoom button 43w, and a telephoto-zoom button 43t. The dual display camera also includes on the front surface a second display panel 42");
a display module configured to overlay the video data with rear user interface graphics and text to generate rear video data for a rear display (See Jang: Figs. 6-7, and [0067], "After the ROI 610 in a RAW format is separately processed, when the ROI 610 is composited with the non-ROI 620, an a blending method is used as represented by Equation 1. The a blending method is a composition method generally used in an LCD. A value of the a blending may be appropriately determined according to an embodiment. A method of compositing the ROI 610 with the non-ROI 620 may be variously changed and is not limited to the a blending method"), the rear user interface graphics and text received from a user interface (See Kim: Figs. 1-2, and [0027], “The rear user interface 40 may include a touchpad or a touchscreen, but without limited thereto. The rear user interface 40 may receive a touch or tap by a user, e.g., the user's finger 6 or an object, and converts the received touch or contact into an electrical signal under the control of the controller 50. The electrical signal is transmitted to the controller 50. The controller 50 performs an operation or function corresponding to the received electrical signal”);
a processor, in cooperation the display module, configured to process the video data for a front display (See Jang: Fig. 1, and [0025], "FIG. 1 is a perspective view of a digital camera as an example of a digital image processor");
overlay ((ee Imai: Figs. 15-16, and [0159], "In the second frame (Kth frame), the object is drawn in a buffer 1 to generate the image data IM2 (IMK). The alpha blending is performed based on the generated image data IM2, the image data IM1 in the first frame which has been written into the buffer 2, and the alpha value .alpha.. The image data IMOD2=IM2+(IM2- IM1).times..alpha. after the overdrive effect processing is written into the buffer 2") the processed video data with front user interface graphics and text to generate front video data for the front display (See Jang: Figs. 3-5, and [0031], "In a self-timer mode, the self-timer lamp 31 operates for a time from when the shutter button 33 is pressed until a shutter operates. The function-selection button 34 is used by a user to select one of a plurality of operation modes of the dual display camera, e.g., a still image capturing mode, a night landscape photographing mode, a moving image capturing mode, and a playback mode. The photographing-information display unit 36 displays information regarding photographing-related functions. The function­ block button 38 is used by the user to select functions displayed on the photographing­ information display unit 36"), the front user interface graphics and text received from another user interface (See Kim: Figs. 1-2, and [0018], “Referring to FIG. 1, a mobile device 1 includes an output unit, e.g., a display, which may be a liquid crystal display (LCD) or an organic light emitting diode (OLED) display. A front user interface 2 is displayed on the display. The front user interface 2 includes a plurality of icons (or widgets) 3 respectively corresponding to particular applications (simply referred to as apps) that may respectively perform functions or operations”);
store the front video data in a buffer of a triple buffer structure (See Imai: Figs. 15-16, and [0157], "The first implementation method may be realized by a triple buffer"; and [0162], "According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer");
generate a first type of driving signals from the rear video data to drive the rear display (See Park: Fig. 2, and [0045], "The dual-display driver circuit comprises a first display driver circuit 202 for driving the first display panel 201, a second display driver circuit 204 for driving the second display panel 203"; and [0046], "The first display driver circuit 202 has at least two interfaces 206 and 207. The first display driver circuit 202 receives a first display signal and a second display signal through the first interface 206, drives the first display panel 201 in response to the first display signal, and outputs the second display signal to the second display panel 204 through the second interface 207"); and
generate a second type of driving signals from the front video data to drive the front display (See Park: Fig. 2-3, and [0064], "The second interface unit 305 converts the second display signal outputted from the signal distributing circuit (demultiplexing unit) 303 into a signal appropriate (e.g., serial or parallel) for the second interface 207, and outputs the signal appropriate for the second interface 207 to the second display driver circuit 204"),
wherein the first type of driving signals and the second type of driving signals are different driving signals (See Park: Figs. 2-3, and [0051], "The second interface 207 may be an interface different type than the first interface 206. The second interface 207 may be a different kind of high-speed serial differential interface rather than same high-speed serial differential interface of the first interface 206. The second interface 207 may be a parallel interface. For example, the second interface 207 may be an 80-mode, 16-bit parallel interface or an 80-mode, 18-bit parallel interface").
Regarding claim 17, Jang, Imai, Park, and Kim teach all the features with respect to claim 16 as outlined above. Further, Imai teaches that the system of claim 16, further comprising: the processor configured to store a frame of the front video data in one of a pair of buffers of the triple buffer structure (See Imai: Figs. 1516, and [0162], "According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer).
Regarding claim 18, Jang, Imai, Park, and Kim teach all the features with respect to claim 16 as outlined above. Further, Imai teaches that the system of claim 16, further comprising: the processor configured to read a different frame of the front video data from another buffer of the triple buffer structure (See Imai: Figs. 15-16, and [0162], "According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer").
Regarding claim 19, Jang, Imai, Park, and Kim teach all the features with respect to claim 16 as outlined above. Further, Imai teaches that the system of claim 16, further comprising: the processor configured to:
color convert the video data for use for the front display (See Imai: Fig. 19, and [0179], "The second implementation method shown in FIG. 19 also has an advantage in that implementation in the image generation system is easy. For example, the alpha blending is provided for translucent processing or blur processing. Consider the case where only a normal alpha blending expression CS.times.(1-A)+CD.times.A can be used in the image generation system. In this case, the second implementation method shown in FIG. 19 sets A=-.alpha .. The image data IM2 is set as the source color CS, and the image data IM1 is set as the destination color CD"); and
scale the color converted video data for use for the front display (See Imai: Fig. 23, and [0204], "A geometry processor 904 performs geometric processing such as a coordinate transformation, perspective transformation, light source calculation, or curved surface generation based on instructions from a program operating on the main processor 900, and performs a matrix calculation at high speed. A data decompression processor 906 decodes compressed image data or sound data, or accelerates the decoding of the main processor 900. This allows a moving picture compressed according to the MPEG standard or the like to be displayed on an opening screen or a game screen").

Claims 7-8, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20110135151 A1) in view of Imai, etc. (US 20070019003 A1), further in view of Park, etc. (US 20060214873 A1), Kim (US 20170285908 A1), and Steil (US 20130231185 A1).
Regarding claim 7, Jang, Imai, Park, and Kim teach all the features with respect to claim 6 as outlined above. Further, Jang teaches that the image capture device of claim 6, the processing comprising:
color converting the second user interface graphics (See Jang: Fig. 5, and [0051], "The DSP unit 580 performs image signal processing as described above and may control other elements according to results of the image signal processing. Also, the DSP unit 580 may control the other elements according to user control signals input through the UI 520. An algorithm for performing image signal processing is stored in the flash memory 540, and is converted into executable data for performing calculation so as to be stored in the SDRAM 530. Accordingly, the DSP unit 580 may perform calculation") and text for use for the second display.
However, Jang, modified by Imai and Park, fails to explicitly disclose that color converting the text for use for the second display.
However, Steil teaches that color converting the text for use for the second display (See Steil: Fig. 1, and [0100], "Where the device is a gaming machine 100 typically the first video content will be the gaming video content provided by one or more master gaming controllers 110 and consists of gaming content, e.g. base game graphics, bonus or second game graphics or other base game play features as well as first audio content associated with the game. As used herein "video content" includes recorded video content such as recorded video segments as well as animation, text or graphics. Video content should not be interpreted, unless otherwise specified herein, to be exclusively recorded video content. For example for a gaming machine game the video content may be graphics and symbols for a base game showing spinning reels to produce one or more base game outcomes as well as a bonus or secondary game including animation and recorded video content").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Jang to have color converting the text for use for the second display as taught by Steil in order to alter this level very quickly in a short period of time (See Steil: Fig. 6 and [0093], "In still another non-limiting embodiment, the opaque areas of the super imposed images 630 and 640 may apply a customizable level of transparency from 0% (completely opaque) to 100% (completely transparent). In another embodiment, it is advantageous and aesthetically pleasing to alter this level very quickly in a short period of time. When the level changes from Oto 100 or alternatively from 100 down to 0, continuously or at certain values in the range, the resulting effect is for the super-imposed image 625 to fade in or fade out over the background image 610"). Jang teaches a method and device that may capture and process the image data setting one portion of image as ROI stored in raw formats and non- ROI portion of the image stored in compressed format with two displays (front screen and back screen) for better aligning and configuring camera; while Steil teaches a system and method that may combine animation, text, and or graphics with the video output and apply a customizable level of transparency from 0% (completely opaque) to 100% (completely transparent). Therefore, it is obvious to one of ordinary skill in the art to modify Jang by Steil to have combined animation, text, and or graphics with the video output and apply a customizable level of transparency from 0% (completely opaque) to 100% (completely transparent). The motivation to modify Jang by Steil is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 8, Jang, Imai, Park, Kim, and Steil teach all the features with respect to claim 7 as outlined above. Further, Steil teaches that the image capture device of claim 7, the processing comprising:
scaling the color converted second user interface graphics and text (See Steil: Fig. 1, and [0100], "Where the device is a gaming machine 100 typically the first video content will be the gaming video content provided by one or more master gaming controllers 110 and consists of gaming content, e.g. base game graphics, bonus or second game graphics or other base game play features as well as first audio content associated with the game. As used herein "video content" includes recorded video content such as recorded video segments as well as animation, text or graphics. Video content should not be interpreted, unless otherwise specified herein, to be exclusively recorded video content. For example for a gaming machine game the video content may be graphics and symbols for a base game showing spinning reels to produce one or more base game outcomes as well as a bonus or secondary game including animation and recorded video content") for user for the second display (See Steil: Figs. 4A-C, and [0085], "Referring to FIG. 4B, a Picture-in-Picture scenario is demonstrated. In this embodiment, a screen layout of the Player Tracking Unit Video 425 is designed so that a space is reserved for overlaying the Game Video 410. The Display Manager 200 scales and shifts a resulting Game Video 452 so that it is positioned above the reserved area on the player Player Tracking Unit Video 425 in the shared display 450. In an alternative embodiment (not shown), an area of the screen layout on the game is reserved, and the Player Tracking Unit Video is overlaid on top of the game. This might be reserved for such information as player name, credits available, or other game or system information").
Regarding claim 14, Jang, Imai, Park, and Kim teach all the features with respect to claim 13 as outlined above. Further, Jang and Steil teach that the method of claim 13, the processing comprising: color converting the front user interface graphics (See Jang: Fig. 5, and [0051], "The DSP unit 580 performs image signal processing as described above and may control other elements according to results of the image signal processing. Also, the DSP unit 580 may control the other elements according to user control signals input through the UI 520. An algorithm for performing image signal processing is stored in the flash memory 540, and is converted into executable data for performing calculation so as to be stored in the SDRAM 530. Accordingly, the DSP unit 580 may perform calculation") and text for use for the front display (See Steil: Fig. 1, and [0100], "Where the device is a gaming machine 100 typically the first video content will be the gaming video content provided by one or more master gaming controllers 110 and consists of gaming content, e.g. base game graphics, bonus or second game graphics or other base game play features as well as first audio content associated with the game. As used herein "video content" includes recorded video content such as recorded video segments as well as animation, text or graphics. Video content should not be interpreted, unless otherwise specified herein, to be exclusively recorded video content. For example for a gaming machine game the video content may be graphics and symbols for a base game showing spinning reels to produce one or more base game outcomes as well as a bonus or secondary game including animation and recorded video content").
Regarding claim 15, Jang, Imai, Park, Kim, and Steil teach all the features with respect to claim 14 as outlined above. Further, Steil teaches that the method of claim 14, the processing comprising: scaling the color converted front user interface graphics and text for use (See Steil: Fig. 1, and [0100], "Where the device is a gaming machine 100 typically the first video content will be the gaming video content provided by one or more master gaming controllers 110 and consists of gaming content, e.g. base game graphics, bonus or second game graphics or other base game play features as well as first audio content associated with the game. As used herein "video content" includes recorded video content such as recorded video segments as well as animation, text or graphics. Video content should not be interpreted, unless otherwise specified herein, to be exclusively recorded video content. For example for a gaming machine game the video content may be graphics and symbols for a base game showing spinning reels to produce one or more base game outcomes as well as a bonus or secondary game including animation and recorded video content") for the front display (See Steil: Figs. 4A-C, and [0085], "Referring to FIG. 4B, a Picture-in-Picture scenario is demonstrated. In this embodiment, a screen layout of the Player Tracking Unit Video 425 is designed so that a space is reserved for overlaying the Game Video 410. The Display Manager 200 scales and shifts a resulting Game Video 452 so that it is positioned above the reserved area on the player Player Tracking Unit Video 425 in the shared display 450. In an alternative embodiment (not shown), an area of the screen layout on the game is reserved, and the Player Tracking Unit Video is overlaid on top of the game. This might be reserved for such information as player name, credits available, or other game or system information").
Regarding claim 20, Jang, Imai, Park, and Kim teach all the features with respect to claim 19 as outlined above. Further, Jang and Steil teach that the system of claim 19, further comprising: the processor configured to:
color convert the front user interface graphics (See Jang: Fig. 5, and [0051], "The DSP unit 580 performs image signal processing as described above and may control other elements according to results of the image signal processing. Also, the DSP unit 580 may control the other elements according to user control signals input through the UI 520. An algorithm for performing image signal processing is stored in the flash memory 540, and is converted into executable data for performing calculation so as to be stored in the SDRAM 530. Accordingly, the DSP unit 580 may perform calculation") and text for use for the front display (See Steil: Fig. 1, and [0100], "Where the device is a gaming machine 100 typically the first video content will be the gaming video content provided by one or more master gaming controllers 110 and consists of gaming content, e.g. base game graphics, bonus or second game graphics or other base game play features as well as first audio content associated with the game. As used herein "video content" includes recorded video content such as recorded video segments as well as animation, text or graphics. Video content should not be interpreted, unless otherwise specified herein, to be exclusively recorded video content. For example for a gaming machine game the video content may be graphics and symbols for a base game showing spinning reels to produce one or more base game outcomes as well as a bonus or secondary game including animation and recorded video content"); and
scale the color converted front user interface graphics and text for use (See Steil: Fig. 1, and [0100], "Where the device is a gaming machine 100 typically the first video content will be the gaming video content provided by one or more master gaming controllers 110 and consists of gaming content, e.g. base game graphics, bonus or second game graphics or other base game play features as well as first audio content associated with the game. As used herein "video content" includes recorded video content such as recorded video segments as well as animation, text or graphics. Video content should not be interpreted, unless otherwise specified herein, to be exclusively recorded video content. For example for a gaming machine game the video content may be graphics and symbols for a base game showing spinning reels to produce one or more base game outcomes as well as a bonus or secondary game including animation and recorded video content") for the front display (See Steil: Figs. 4A-C, and [0085], "Referring to FIG. 4B, a Picture-in-Picture scenario is demonstrated. In this embodiment, a screen layout of the Player Tracking Unit Video 425 is designed so that a space is reserved for overlaying the Game Video 410. The Display Manager 200 scales and shifts a resulting Game Video 452 so that it is positioned above the reserved area on the player Player Tracking Unit Video 425 in the shared display 450. In an alternative embodiment (not shown), an area of the screen layout on the game is reserved, and the Player Tracking Unit Video is overlaid on top of the game. This might be reserved for such information as player name, credits available, or other game or system information").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612